Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 02/03/2020. Claims 1-20 are currently pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 11, analyzed as representative claim:
	Step 1: Statutory Category?
	Independent Claim 11 recites “An information processing apparatus, comprising”. Independent Claim 11 falls within the “machine” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Independent Claim 11/Revised 2019 Guidance Table below identifies in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations that are generic computer components.
Independent Claim 11
Revised 2019 Guidance
[L1]  A method performed by an apparatus including a transceiver communicating with a user device, one or more processors, and one or more memories storing commands that cause the one or more processors to perform an operation when the commands are executed by the one or more processors, and information related to a plurality of problems, the method comprising:
A method falls under the statutory subject matter class of a process. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine,
manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”).

The apparatus including a transceiver, one or more processors, and one or more memories, and the user device are additional non-abstract limitations. 
Storing commands and information is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also
MPEP § 2106.05(g).
[L2]  receiving, by the transceiver, a problem image of a first problem from the user device
The transceiver and user device are additional non-abstract limitations. 
Receiving a problem image is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also
MPEP § 2106.05(g).
[L3]  extracting, from the problem image by the one or more processors, a first layout including an area of the problem image in which textual information of the first problem is located and a second layout including an area of the problem image in which illustrative information of the first problem is located
The one or more processors is an additional non-abstract limitation. 
Extracting a first and a second layout is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also
MPEP § 2106.05(g).
[L4]  determining, by the one or more processors, a first similarity between the first layout and textual information of a second problem stored in the one or more memories
The one or more processors and one or more memories are additional non-abstract limitations.

Abstract idea: determining a first similarity between the first layout and textual information of a second problem can be performed alternatively by a person as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L5]  determining, by the one or more processors, a second similarity between the second layout and illustrative information of the second problem
The one or more processors is an additional non-abstract limitation. 
Abstract idea: determining a second similarity between the second layout and illustrative information of the second problem can be performed alternatively by a person as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L6]  determining, by the one or more processors, a second similarity between the second layout and illustrative information of the second problem
The one or more processors is an additional non-abstract limitation. 
Abstract idea: determining a second similarity between the second layout and illustrative information of the second problem can be performed alternatively by a person as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L7]  determining, by the one or more processors, whether the second problem corresponds to the first problem based on whether the third similarity is larger than or equal to a predetermined reference similarity
The one or more processors is an additional non-abstract limitation. 
Abstract idea: determining whether the second problem corresponds to the first problem based on whether the third similarity is larger than or equal to a predetermined reference similarity can be performed alternatively by a person as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”. See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L8]  upon determining that the second problem corresponds to the first problem, transmitting, by the transceiver, information indicating an answer or solution corresponding to the second problem to the user device
The transceiver and user device are additional non-abstract limitations. 
Transmitting information indicating an answer or solution corresponding to the second problem is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).


	It is apparent that, other than reciting the additional non-abstract limitations noted in the Independent Claim 11/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human as a certain method of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), in the mind, and/or using pen and paper. The mere nominal recitation of the additional elements and automation of a manual process does not take the claim out of the mathematical concepts, certain method of organizing human activity and mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	As noted in bold in the Independent Claim 11/Revised 2019 Guidance Table above, the claim recites the additional limitations of the apparatus including a transceiver, one or more processors, and one or more memories, and the user device at a high level of generality. The published Specification provides supporting exemplary, non-limiting descriptions of generic computer components, for example at: ¶ 42 :…"a processor configured to perform a specific operation" may mean a generic-purpose processor that can perform the specific operation by executing software…; ¶ 53:…the user device 110, may be any type of device. For example, the user device 110 may be a portable communication device (e.g., a smartphone), a computer device (e.g., a tablet personal computer (PC) or a laptop), a portable multimedia device, a wearable device, or one or more combinations of the aforementioned device…;.¶ 58:…the learning support apparatus 100 may further include the transceiver 230 (a communication interface). The transceiver 230 may perform wireless or wired communication between the learning support apparatus 100 and the user device 110 or between the learning support apparatus 100 and another device or server…; ¶ 102:… the processor may be the one or more processors 210 according to the embodiments of the present disclosure. The recording medium may be any kind of machine-readable recording medium in which data is stored… The lack of details about the additional element, as noted earlier, indicates that the above-mentioned additional elements are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The additional limitations, as noted in the Independent Claim 11/Revised 2019 Guidance Table above, simply perform the abstract idea. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP § 2106.05(b). The end result of “transmitting information” does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claim as a whole merely implements the abstract idea using instructions executed on generic computer components, as depicted in bold type in Independent Claim 11/Revised 2019 Guidance Table above, and as supported in the published Specification, e.g., Spec. ¶¶ 42, 53, and as recited in the claim. Hence, the claim merely use a generic programmed computer as a tool to perform an abstract idea. See MPEP § 2106.05(f). As mapped in the right column of Independent Claim 11/Revised 2019 Guidance Table above, the claim recites extra or post-solution activities that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g); 2019 Memorandum, 84 Fed. Reg. at 55 n.31. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”). These extra or post-solution limitations use a generic computer components that perform generic computer functions as a tool to perform an abstract idea. The claim limitation amounts to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), independent claim 11 recites an abstract idea as identified in Step 2A (Prong 1), above, and because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the additional limitation of the apparatus including a transceiver, one or more processors, and one or more memories, and the user device in general terms, without describing the particulars, the additional claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above.
	The courts have recognized the following computer functions to be well-understood, routine, and conventional functions in particular fields when they are claimed in a merely generic manner: i. Receiving or transmitting data over a network , e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition). See MPEP 2106.05(d), II. Hence, as per Berkheimer, the claim computer functions L1 (storing commands and information), L2 (receiving a problem image), L3 (extracting a first and a second layout) and L8 (Transmitting information indicating an answer or solution corresponding to the second problem) are well-understood, routine, and conventional functions as they are claimed in a merely generic manner.
	Each of the claim steps do no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. The originally filed Specification also fails to provide any such technical or technological details for each of the claim steps. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes (an abstract idea) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of “storing”, “receiving”, “extracting”, “determining”, “determining”, “determining”, “determining” and “transmitting”,  is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Independent claim 1 is an apparatus comprising: a transceiver configured to receive a problem image of a first problem from an user device; one or more processors; and one or more memories configured to store commands that cause the one or more processors to perform an operation when the commands are executed by the one or more processors, and information related to a plurality of problems, wherein the one or more processors are configured to perform steps similar to those of claim 11. Accordingly, independent claim 1 is rejected similarly to representative claim 11.
	Independent claim 20 is a non-transitory computer-readable recording medium storing commands that cause one or more processors to perform an operation when the commands are executed by the one or more processors, the commands comprising steps similar to those of claim 11. Accordingly, independent claim 20 is rejected similarly to representative claim 11.
	In regard to the dependent claims:
	Dependent claims 2-10 and 12-19 include all the limitations of respective independent claims 1 and 11 from which they depend and, as such, recite the same abstract idea(s) noted above for claims 1 and 11. Each of the first, second and third neural network models (claims 2-4, 7-8, 12-14 and 17) is recited as being used according to its conventional purpose in a conventional manner. All of the neural network models associated computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). See also In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) (“Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ . . . those functions can be achieved by any general purpose computer without special programming”). None of these activities is used in some unconventional manner nor does any produce some unexpected result. See published Spec. ¶ 65: “The neural network model may be, for example, an artificial neural network, a convolutional neural network, or the like. The neural network model may be trained through machine learning. By means of machine learning, the neural network model may extract features of objects, such as lines of a certain image, from the image, analyze the features, and derive a correlation between the features. The neural network model may also represent the image as a vector based on the correlation”. A neural network model is essentially a machine learning model. It is important to note that machine relate to algorithms. Machine learning algorithms have existed for over 35 years. See e.g. Proceedings of the ... International Workshop on Machine Learning. (1985). United States: Morgan Kaufmann Publishers. An invocation to use such old technology in the manner it is intended to be used for its ordinary purpose is both generic and conventional. “And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014). Hence, as noted above in reference to Berkheimer, the generically recited machine neural network models are well-understood or routine or conventional (or an equivalent term), and as such are invoked merely as tools. Dependent claims 2-10 and 12-19 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 2-10 and 12-19 integrates the judicial exception into a practical application. While dependent claims 2-10 and 12-19 may have a narrower scope than the representative claim, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 2-10 and 12-19 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-12, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIHARA (US 20180061263 A1) in view of Becker et al. (US 10354134 B1) (Becker) and Park et al. (US 20130260359 A1) (Park).
Re claims 1, 11 and 20:
	 [Claim 11]  NISHIHARA teaches or at least suggests a method performed by an apparatus including a transceiver communicating with a user device, one or more processors, and one or more memories storing commands that cause the one or more processors to perform an operation when the commands are executed by the one or more processors, and information related to a plurality of problems (at least ¶ 4: image forming apparatus according to the present disclosure includes an answer-processing unit, a collective -output unit, a grading-processing unit and a result -output unit…), the method comprising: receiving, by the transceiver, a problem image of a first problem from the user device; extracting, from the problem image by the one or more processors, a first layout including an area of the problem image in which textual information of the first problem is located and a second layout including an area of the problem image in which illustrative information of the first problem is located (at least ¶ 5; ¶ 22:…image forming apparatus performs recognition of specific marks "Os", "Xs" and the like, or partial scores on the collective-printing sheet, and finally, based on the scanning results of the collective-printing sheets for all of the problems, reflects the grading results for each respective answerer on answer sheets and outputs the answer sheets; ¶ 23; ¶ 33;); determining, by the one or more processors, a first similarity between the first layout and textual information of a second problem stored in the one or more memories; determining, by the one or more processors, a second similarity between the second layout and illustrative information of the second problem; determining, by the one or more processors, a third similarity between the first problem and the second problem by combining the first similarity and the second similarity; and upon determining that the second problem corresponds to the first problem, outputting information (at least ¶ 42: each first answer extraction area B1_01 to B1_14 is scanned and recorded as image data. Moreover, the grading-support-processing unit 60 performs recognition processing of the grading results using OCR processing, and when there is a "O", "X" or partial score, identifies that score, then correlates that score with an index such as an ID or the like and records the score. After the collective-printing output for grading has been scanned for all of the questions, the grading results (total scores) are totaled for each respective answerer, and the graded scores that reflect the results are printed and output).
	NISHIHARA appears to be silent on but Becker teaches or at least suggests determining, by the one or more processors, whether the second problem corresponds to the first problem based on whether the third similarity is larger than or equal to a predetermined reference similarity (at least col 2, lines 1-20: comparing the at least one bitmap with each of a set of bitmaps in the selected spatial template; and identifying the at least one unclassified feature as one of the set of features in the selected spatial template based on a result of the comparison; col 5, lines 39-45:…features can include labels, fields, markers, and/or ancillary texts. The features also can include edges, corners, interest points, blobs, regions of interest, ridges and many others; col 7, lines 10-32: assign a classification for each image segment based on similarity between the extracted feature(s) of image segment and features of the selected spatial template…If a feature of an image segment does not meet a threshold similarity to any features in the spatial template because of various reasons, such as low resolution, improper scan, and/or noise, then the processors will not assign a classification for the feature of the image segment). Hence, it would have been obvious to one of ordinary skill in the art to have incorporated the threshold similarity for feature classification of image segment of Becker within the teachings of NISHIHARA so as to enable using a computing device to extract or detect features from a digital image and compare the extracted features between the digital image and each of a set of spatial templates to find a match.
	NISHIHARA in view of Becker appears to be silent on transmitting, by the transceiver, information indicating an answer or solution corresponding to the second problem to the user device. However, this feature is old and well-known, as evidenced by Park (at least ¶ 9: …semantic information generator is configured to generate, responsive to each piece of problem information included in the chapter-related information or problem-related information, semantic information with structural information of problem information, the problem information having subject-specific problem information distinguished from the semantic information; ¶ 9: … generate a logic equation for solving the weak field, and to transmit a solution to the logic equation to the terminal; ¶ 32: …learning ability diagnostic apparatus 120 receives answer data for the problem information from terminal 100, generates wrong answer data obtained by grading the answer data, calculates weak fields on the basis of the semantic information corresponding to the wrong answer data, generates a certain logic equation for solving the weak fields, and transmits the solution of the logic equation to terminal 10; ¶ 36: …support information related to a solution for the problem, and the question which are transmitted to the server 4). It would have been obvious to one of ordinary skill in the art, when faced with the issue of providing grading assistance to have incorporated the learning support feature of Park within the teachings of NISHIHARA in view of Becker so as to improve the understanding ability of the learner in an effective manner.
	 [Claim 1]  The claim is an apparatus comprising: a transceiver configured to receive a problem image of a first problem from an user device; one or more processors; and one or more memories configured to store commands that cause the one or more processors to perform an operation when the commands are executed by the one or more processors, and information related to a plurality of problems, wherein the one or more processors are configured to perform steps similar to those of claim 11. Accordingly, independent claim 1 is rejected similarly to representative claim 11.
	 [Claim 20]  The claim is a non-transitory computer-readable recording medium storing commands that cause one or more processors to perform an operation when the commands are executed by the one or more processors, the commands comprising steps similar to those of claim 11. Accordingly, independent claim 20 is rejected similarly to representative claim 11.
Re claims 2 and 12:
	 [Claims 2 and 12]  NISHIHARA in view of Becker and Park teaches or at least suggests derive a first vector representation from an image having textual information; obtain the first vector representation of the first layout; and determine the first similarity by comparing the first vector representation of the first layout with a previously stored vector representation of the textual information of the second problem (at least Becker: col 2, lines 1-20; col 5, lines 39-45; col 6, line  14-17: using a vector for describing a spatial relationship; col 7, lines 10-32). NISHIHARA in view of Becker and Park appears to be silent on input[ting] the first layout to a first neural network model that is trained to derive the first vector representation from an image having textual information as claimed. The Examiner takes OFFICIAL NOTICE that the concept and advantages of using trained neural network models were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. In particular, machine learning is a subfield of computer science and artificial intelligence that deals with the construction of systems that can learn or be trained from data…In many instances, the goal of a machine learning process is to train a classifier that is able to determine a rule or set of rules that maps the inputs to the appropriate outputs. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of NISHIHARA in view of Becker and Park wherein the one or more processors are further configured to: input the first layout to a first neural network model that is trained to derive a first vector representation from an image having textual information as claimed so as to predictably yield enhanced image forming apparatus and grading assistance method that would enable using a function or mapping learned from a training set of inputs and outputs to generate an output for previously unseen inputs.
Re claims 4 and 14:
	 [Claims 4 and 14]  NISHIHARA in view of Becker and Park teaches or at least suggests wherein the one or more processors are further configured to: input the second layout to a second neural network model that is trained to derive a second vector representation from an image having illustrative information; obtain the second vector representation of the second layout from the second neural network model; and determine the second similarity by comparing the second vector representation of the second layout with a previously stored vector representation of the illustrative information of the second problem (at least Becker:  col 2, lines 1-20: comparing the at least one bitmap with each of a set of bitmaps in the selected spatial template; and identifying the at least one unclassified feature as one of the set of features in the selected spatial template based on a result of the comparison; col 5, lines 39-45:…features can include labels, fields, markers, and/or ancillary texts. The features also can include edges, corners, interest points, blobs, regions of interest, ridges and many others; col 6, line  14-17: using a vector for describing a spatial relationship; col 7, lines 10-32). The Examiner takes OFFICIAL NOTICE that the concept and advantages of using trained neural network models were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. In particular, machine learning is a subfield of computer science and artificial intelligence that deals with the construction of systems that can learn or be trained from data…In many instances, the goal of a machine learning process is to train a classifier that is able to determine a rule or set of rules that maps the inputs to the appropriate outputs. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of NISHIHARA in view of Becker and Park wherein the one or more processors are further configured to: input the second layout to a second neural network model that is trained to derive a second vector representation from an image having illustrative information as claimed so as to predictably yield enhanced image forming apparatus and grading assistance method that would enable using a function or mapping learned from a training set of inputs and outputs to generate an output for previously unseen inputs.
Re claims 7 and 17:
	 [Claims 7 and 17]  NISHIHARA in view of Becker and Park teaches or at least suggests wherein the one or more processors are further configured to: extract, from the problem image, an area of the problem image in which each piece of information of the first problem is located as one or more layouts; and determine each of the one or more layouts as the first layout or the second layout by inputting the one or more layouts to a third neural network model that is trained to distinguish between textual information and illustrative information (at least Becker:  col 2, lines 1-20: comparing the at least one bitmap with each of a set of bitmaps in the selected spatial template; and identifying the at least one unclassified feature as one of the set of features in the selected spatial template based on a result of the comparison; col 5, lines 39-45:…features can include labels, fields, markers, and/or ancillary texts. The features also can include edges, corners, interest points, blobs, regions of interest, ridges and many others; col 6, line  14-17: using a vector for describing a spatial relationship; col 7, lines 10-32). The Examiner takes OFFICIAL NOTICE that the concept and advantages of using trained neural network models were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. In particular, machine learning is a subfield of computer science and artificial intelligence that deals with the construction of systems that can learn or be trained from data…In many instances, the goal of a machine learning process is to train a classifier that is able to determine a rule or set of rules that maps the inputs to the appropriate outputs. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of NISHIHARA in view of Becker and Park to enable inputting the one or more layouts to a third neural network model that is trained to distinguish between textual information and illustrative information as claimed so as to predictably yield enhanced image forming apparatus and grading assistance method that would enable using a function or mapping learned from a training set of inputs and outputs to generate an output for previously unseen inputs.
Re claim 8:
	 [Claim 8]  NISHIHARA in view of Becker and Park teaches or at least suggests wherein at least one of the first neural network model, the second neural network model, and the third neural network model is stored in a server, and wherein the one or more processors control the transceiver to communicate with the server (at least Becker: col 2, lines 1-20: comparing the at least one bitmap with each of a set of bitmaps in the selected spatial template; and identifying the at least one unclassified feature as one of the set of features in the selected spatial template based on a result of the comparison; col 3, lines 49-51: A computing device 110 and a server 120 communicate via a network 102; col 5, lines 39-45:…features can include labels, fields, markers, and/or ancillary texts. The features also can include edges, corners, interest points, blobs, regions of interest, ridges and many others; col 6, line  14-17: using a vector for describing a spatial relationship; col 7, lines 10-32; Park: ¶ 29: terminal 100 is any facilitators for server-client communications between learning ability diagnostic apparatus 120 and broadly encompasses any communicating computing devices including the notebook computer, mobile communication terminal, PDA, etc. Hereinafter, terminal 100 is conceptualized to be used by the learner to communicate with learning ability diagnostic apparatus 120). It would have been prima facie obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of NISHIHARA in view of Becker and Park wherein at least one of the first neural network model, the second neural network model, and the third neural network model is stored in a server, and wherein the one or more processors control the transceiver to communicate with the server as this would simply amount to using the forming apparatus and grading assistance method in a generic computer network environment.
Re claims 9 and 18:
	 [Claims 9 and 18]  NISHIHARA in view of Becker and Park appears to be silent on wherein the one or more processors are further configured to: store the problem image of the first problem in the one or more memories upon determining that no problem corresponds to the first problem among the plurality of problems. The Examiner takes OFFICIAL NOTICE that the concept and advantages of providing a learning of unknown identified objects by storing the characteristic features of such unknown identified objects using trained neural network models were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of NISHIHARA in view of Becker and Park wherein the one or more processors are further configured to: store the problem image of the first problem in the one or more memories upon determining that no problem corresponds to the first problem among the plurality of problems so as to predictably yield enhanced image forming apparatus and grading assistance method that would enable using a function or mapping learned from a training set of inputs and outputs to generate an output for previously unseen inputs including both known an unknown identified objects.
Re claims 10 and 19:
	 [Claims 10 and 19]  NISHIHARA in view of Becker and Park teaches or at least suggests wherein the textual information of the first problem includes text or a mathematical expression of the first problem, and wherein the illustrative information of the first problem includes a drawing, a picture, a table or a graph of the first problem (at least Becker: col 5, lines 39-45 :…features can include labels, fields, markers, and/or ancillary texts. The features also can include edges, corners, interest points, blobs, regions of interest, ridges and many others; col 6, line  14-17: using a vector for describing a spatial relationship; col 7, lines 10-32; Park: ¶ 23: diagnosing an understanding of required concepts for learning and a problem-solving ability by type in accordance with the learning target and the learning history of the learners through a semantic model such as a mathematic problem; ¶ 27: mathematic problem solving; ¶ 40: use is for general advancement, high school academic records and scholastic aptitude test; ¶ 41). Drawings, pictures, tables or graphs are elements commonly found in high school mathematic problems. It would have been prima facie obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of NISHIHARA in view of Becker and Park wherein the textual information of the first problem includes text or a mathematical expression of the first problem, and wherein the illustrative information of the first problem includes a drawing, a picture, a table or a graph of the first problem as this would predictably enable providing assistance to Math learners with problems including a drawing, a picture, a table or a graph.
Examiner's Note
No art rejections are currently provided for claims 3, 5, 6, 13, 15 and 16.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715